Citation Nr: 0910329	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to tinnitus. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 
1989.   

This matter is on appeal from the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Depression was not manifest during active duty service; 
associated pathology was not identified until 2007; 
depression is not causally related to service, including as a 
result of his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Depression is not proximately due to or the result of 
service-connected tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

Here, the Veteran claims service connection for depression, 
including as secondary to service-connected tinnitus.  
Service treatment records of psychological consults indicate 
two suicide attempts prior to service, one suicide attempt 
during service, drug and alcohol use, and a diagnosis of a 
personality disorder during service.  Although, in his 
December 1988 medical history report, he self-reported that 
he had experienced depression and a December 1988 service 
treatment record reflects an impression of "borderline 
personality disorder, rule out depression," a subsequent 
evaluation by the psychiatry department revealed a sole 
diagnosis of "mixed personality disorder with current 
marijuana use."

The Board notes that personality disorders, which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, or other psychiatric symptomatology 
shown to have existed prior to service with the same 
manifestations during service, which was the basis of the 
service diagnosis, will be accepted as showing pre-service 
origin.  Moreover, personality disorders are not diseases or 
injuries within the meaning of applicable legislation for VA 
disability compensation purposes.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995); 38 C.F.R. §§ 3.303(c), 4.9.

Importantly, the Veteran's in-service symptomatology was 
never diagnosed as a depression disorder.  In fact, he was 
discharged by reason of personality disorder, as evidenced by 
his Form DD-214.  Therefore, as his in-service symptomatology 
was associated with a personality disorder, the evidence does 
not support a finding of depression while on active duty 
service.  

Next, post-service evidence is absent of any complaints of or 
treatment for depression until 2007.  At an April 2007 
private psychological evaluation, the Veteran reported that 
he worked successfully after active duty discharge, went to 
school for truck driving, and had no particular problems 
either while in school or while driving a truck.  It appears 
from the tone of the private evaluation, that this was his 
first psychiatric intervention as no other past psychiatric 
history was reported.

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1989) and initial 
reported symptoms related to depression in 2007 (nearly a 20-
year gap).  Furthermore, when he sought to establish medical 
care with the private psychologist in April 2007, the Veteran 
did not report that his depression was related to an in-
service event or to tinnitus, or that it was of longstanding 
duration.  The Veteran's silence, when otherwise reporting 
his past medical history constitutes negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where the veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued psychiatric symptomatology since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints, except 
for a personality disorder.  Moreover, the post-service 
evidence does not reflect psychiatric complaints for nearly 
20 years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for nearly 20 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the evidence does not attribute the Veteran's 
psychiatric disorder to active duty or to a service-connected 
disability, despite his contentions to the contrary.    

In the April 2007 private evaluations, the psychologist 
diagnosed "depressive disorder not otherwise specified" but 
opined that the Veteran's depression was "relatively mild to 
moderate" and that his coping mechanisms were normal.  The 
private psychologist did not discuss whether a nexus existed 
between the Veteran's depression and active duty service or 
whether it was related to service-connected tinnitus.  
Rather, the report indicated that his depression features 
were notable when he talked about his divorce and his 
daughter, suggesting a non-service related cause for the 
diagnosis of depression. 

In February 2008, the Veteran underwent a VA examination for 
the purposes of addressing the nexus question.  After a 
review of the service treatment records and an examination of 
the Veteran, the VA examiner concluded there was "no nexus 
from his record of military mental health issue to any issue 
at this time."  Moreover, the VA examiner found that no Axis 
I diagnosis was made during service and no Axis I mood or 
anxiety spectrum disorder was shown.  

Because there was no Axis 1 mood or anxiety disorder, the VA 
examiner found no medical nexus between the current diagnosis 
and active duty service.  In addressing the diagnosis of 
depression rendered by the private psychologist, the examiner 
noted that "if indeed the record . . . is accurate and valid 
for the MMPI-II, one may interpret those scores as sub-
threshold for any mental disorder and the diagnosis often 
made based upon the research is No Diagnosis on Axis 1."

A reasonable reading of this report is that the Veteran does 
not have a current psychiatric diagnosis and challenges the 
diagnosis rendered by the private psychologist.  Moreover, 
even accepting a diagnosis of depression (as asserted by the 
private psychologist), the examiner specifically concluded 
that the Veteran's active duty was not related to any issue 
that he had at that time.  The Board reads this report as 
addressing both direct and secondary claims.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, conducted a 
complete examination, and considered all the evidence of 
record, including the private psychological evaluation.  
There is no indication that the VA examiner was not fully 
aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Therefore, the Board finds the 
VA examiner's opinion to be of great probative value.

The Board has also considered his statements of a nexus 
between active duty and his current complaints.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
clinical depression is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file. The Board attaches greater probative 
weight to the clinical findings than to his statements. See 
Cartright, 2 Vet. App. at 25.  In sum, after a careful review 
of the evidence of record, the Board finds that the benefit 
of the doubt rule is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
the notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating and notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained VA treatment records and the Veteran 
submitted a private psychological evaluation.  Additionally, 
he underwent a VA examination in February 2008. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for depression is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


